        Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 1 of 7


 1 MICHAEL A. SHERMAN (SBN 94783)            J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com            dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)            SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com               sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)               MELANIE L. MAYER (admitted pro hac vice)
     sseth@ stubbsalderton.com               mmayer@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)           TODD R. GREGORIAN (CSB No. 236096)
     wmonroe@stubbsalderton.com              tgregorian@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN 198825)   RAVI R. RANGANATH (CSB No. 272981)
     sthompson@stubbsalderton.com            rranganath@fenwick.com
 6   VIVIANA B. HEDRICK (SBN 239359)         SHANNON E. TURNER (CSB No. 310121)
     vhedrick@stubbsalderton.com             sturner@fenwick.com
 7   STUBBS ALDERTON MARKILES, LLP           CHIEH TUNG (CSB No. 318963)
     15260 Ventura Boulevard, 20TH Floor     ctung@fenwick.com
 8   Sherman Oaks, CA 91403                  FENWICK & WEST LLP
     Telephone:    (818) 444-4500            Silicon Valley Center
 9   Facsimile:    (818) 444-4520            801 California Street
                                             Mountain View, CA 94041
10 Attorneys for PERSONALWEB                 Telephone:     650.988.8500
     TECHNOLOGIES, LLC                       Facsimile:     650.938.5200
11
                                             Counsel for Defendant
12                                           TWITCH INTERACTIVE, INC.

13                          UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA

15                                SAN JOSE DIVISION

16   IN RE PERSONAL WEB TECHNOLOGIES,        CASE NO.: 5:18-MD-02834-BLF-SVK
     LLC, ET AL., PATENT LITIGATION
17
18   PERSONALWEB TECHNOLOGIES, LLC, a        CASE NO.: 5:18-CV-05619-BLF-SVK
     Texas limited liability company, and
19   LEVEL 3 COMMUNICATIONS, LLC, a          JOINT STATEMENT REGARDING
     Delaware limited liability company      PERSONALWEB TECHNOLOGIES,
20                       Plaintiffs,         LLC’S MOTION TO COMPEL
                                             DEPOSITIONS OF TWITCH’S 30(B)(6)
21   v.                                      WITNESSES
22   TWITCH INTERACTIVE, INC. a Delaware
     corporation,
23                Defendant.                 Trial Date: March 16, 2020
24
25
26
27
28


     JOINT STATEMENT RE MOTON TO COMPEL                 CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                    CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
          Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 2 of 7


 1 I.        PERSONALWEB’S STATEMENT

 2           This case against Twitch is directed to HTTP caching using content-based identifiers.

 3 PersonalWeb (“PWeb”) accuses Twitch of using HTTP cache control headers such as max-age value
 4 and content-based ETags, in conjunction with other aspects of the HTTP protocol, to carry out the
 5 claimed method of controlling distribution of its webpage content to invalidate and revalidate the
 6 access rights of browsers. (See, e.g., FAC, Dkt. 13 at ¶¶ 42-52.) PWeb is entitled to information
 7 regarding all the benefits to Twitch of using the accused HTTP cache control method to calculate
 8 damages. Nevertheless, Twitch has refused to provide data and competent 30(b)(6) witnesses
 9 regarding infrastructure cost savings from its use of HTTP caching, data relating to lower web-page
10 load times due to caching, or data relating to revenue increase or user-base increase through HTTP
11 caching as a result of lower load times. This information is relevant to damages. The parties have
12 met and conferred, most recently on August 19, 2019. See deposition notices attached as Exs. 1-2.
13 Twitch’s 30(b)(6) witnesses. PWeb sent its first 30(b)(6) deposition notice to Twitch on June 14,
14 2019. Twitch designated witnesses for some of the requested deposition topics. Vincent Cellini was
15 designated regarding Topics 2(b)-(c), 3(b)-(c), and 5(a)-(b); James Richard regarding Topics 4(a)-(o),
16 4(q), 6(h), and 6(g); and Kevin Lin regarding Topics 1 (a)-(b), 2(a)-(b), and 6(a). However, the
17 witnesses had large gaps in their knowledge, and were unable to answer many questions even related
18 to their designated topics. Subsequently, on July 29, 2019, PWeb served an additional 30(b)(6) notice.
19 PWeb needs Twitch to provide knowledgeable deponents on the topics Twitch never designated a
20 witness for, or were unable to testify about, and as set forth in July 2019 30(b)(6) depo notice.
21 Non-designated topics. Twitch has never designated witnesses on the topics relating to its projected
22 financials at the time of its sale to Amazon, its revenue forecasts, or the people within Twitch with the
23 most knowledge regarding cache control and cache busting.” (Topics 1(c), 5(e), and 7(a)-7(b),
24 respectively.) These topics are relevant to the issues controlling costs/revenue due to cache control.
25 Inadequately prepared witnesses. A 30(b)(6) witness must be educated to testify intelligibly
26 regarding its designated topics. See §2103 Persons Subject to Examination—Corporations and Other
27 Organizations, 8A Fed. Prac. & Proc. Civ. § 2103 (3d ed.) Twitch’s witnesses were not.
28           First, Mr. Cellini was designated by Twitch regarding financial topics. However, Mr. Cellini

                                                        1
     JOINT STATEMENT RE MOTON TO COMPEL                               CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                                  CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
          Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 3 of 7


 1 did not know how caching and cache control reduces costs and increases revenue or reduces the cost
 2 of infrastructure and bandwidth; decreases load time; increases the number of users; and increases
 3 advertising and subscriber revenues to Twitch over its competitors. See e.g.V. Cellini draft Tr. at 34-
 4 38, 89, 91-95, 112-120. Mr. Cellini was also unable to testify regarding the cost of adding
 5 infrastructure to meet demand for additional capacity. See e.g. Id. at 89, 91-99.
 6          Mr. Cellini identified two additional witnesses to fill in the gaps. Michael Comperda - Twitch’s

 7 head of platforms - who he believes has personal knowledge of the cost of Twitch’s infrastructure
 8 investments and the cost/benefit analysis behind deciding whether infrastructure investments would
 9 be made in response to demand for additional capacity. Twitch has agreed to provide Mr. Comperda
10 for deposition.     However, Mr. Cellini also identified Daniel MacIntyre as the person most

11 knowledgeable of the financial analysis relating to the costs and benefits to Twitch of HTTP caching.
12 Twitch has refused to provide Mr. MacIntyre or confirm that Mr. Comperda will be able to answer
13 questions regarding such financial analysis. Thus, Mr. MacIntyre must be produced to testify.
14          Second, Mr. Richard, a Twitch software engineer, was designated on Topics 4(a)-(o), 4(q),

15 6(h), and 6(g). While Mr. Richard was able to confirm the technical aspects of Twitch’s use of HTTP
16 browser caching and its methods of cache control, he was not able to answer questions regarding how
17 such browser caching reduced infrastructure cost. See e.g. Richard Depo Tr. at 48. Moreover, while
18 he was able to verify that Twitch tracks webpage usage and active users, he was unable to provide any
19 information regarding total user numbers or webpage loads for any time period. Furthermore, Mr.
20 Richard was not able to confirm how much the load time was reduced by HTTP caching. Id. at 99,
21 84. Though designated on Topic 6(g), Mr. Richard confirmed he made no investigation regarding the
22 benefit to Twitch in [reduced] load time from using the accused cache control. He did not look for
23 documents or talk to anyone regarding load time benefit or the quantification thereof nor reduction in
24 the necessary bandwidth/infrastructure. Id. at 154-157.
25          Third, Twitch designated Kevin Lin, Twitch’s first COO, regarding business operation topics.

26 Mr. Lin was asked but had no specific knowledge of the benefits of HTTP caching to Twitch. See Lin
27 depo at 103, 105-106. Mr. Lin did not know how page load time affected Twitch’s viewership or user
28 base. Id. at 98-99. He knew that efforts were made to decrease load time but not what those efforts

                                                       2
     JOINT STATEMENT RE MOTON TO COMPEL                              CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                                 CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
          Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 4 of 7


 1 were or how much was spent on them or how caching reduced page load time or reduced infrastructure
 2 cost. Id. at 98-99, 105-106, 115, 124, 126-127. He knew Twitch tracked the number of active users
 3 and the amount of ad revenue for any given time period, and the amount of page load time in that time
 4 period and that it could correlate them. He testified that Twitch had such data, yet could not testify
 5 regarding specifics, and no such data has been produced to PWeb. Id. at 116-119.
 6 The July 30(b)(6) deposition notice. PWeb anticipates that Twitch will argue that the July 29, 2019
 7 30(b)(6) deposition notice was improper. However, the Northern District of California held that a
 8 second corporate deposition does not require leave of court, so long as topics do not overlap. HVAC
 9 Technology LLC v. Southland Industries, No. 15-cv-02934-PSG, 2016 U.S. Dist. LEXIS 73585, 2016
10 WL 3030196 (N.D. Cal. Apr. 8, 2016) (so holding). Further, “second” depositions have been allowed
11 where there is new evidence since the first deposition. Graebner v. James River Corp., 130 F.R.D.
12 440, 441 (N.D. Cal. 1989). The July 29 deposition notice concerns testimony about new evidence that
13 Twitch had not yet produced regarding new production requests.
14 II.       TWITCH’S STATEMENT

15 Non-designated topics. Topic 1(c) is unintelligible, but appears to ask about Amazon’s valuation.
16 This topic should therefore be directed to Amazon, not Twitch. To the extent topic 1(c) asks about
17 Twitch’s revenue and profit, it is redundant of topics 3(b-c) and 5(b), for which Twitch already
18 offered a 30(b)(6) witness. Topic 5(e) asks for Twitch’s revenue forecasts. Since the patents-in-suit
19 expired in 2016, Twitch’s projected revenue in the future is irrelevant. In addition, Twitch already
20 provided its revenue for the relevant time period (2012-2016) as well as a 30(b)(6) witness on these
21 topics. Topics 7(a-b) ask for the persons most knowledgeable about cache control/cache busting.
22 Twitch designated Mr. Richard on topics relating to cache busting and cache control (e.g., topics
23 4(m) and (n)) because he is the person most knowledgeable about these topics in the relevant time
24 frame. PWeb also had the opportunity to ask Mr. Richard about others with knowledge on these
25 topics. No additional witness is necessary.
26 The June 30(b)(6) deposition notice. Twitch designated its International Controller, Mr. Cellini, to
27 address discrete financial topics (topics 2(b)-(c), 3(b)-(c), and 5(a)-(b)) relating to Twitch’s revenue
28 and pricing. Mr. Cellini was prepared to address each of these topics. PWeb complains that Mr.

                                                        3
     JOINT STATEMENT RE MOTON TO COMPEL                               CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                                  CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
          Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 5 of 7


 1 Cellini could not address “how caching and cache control reduces costs and increases revenue,” but
 2 Mr. Cellini was not designated for that topic and this topic is nowhere to be found in PWeb’s
 3 30(b)(6) notice. Moreover, PWeb never even asked Mr. Cellini this question at his deposition. In
 4 the cited transcript pages, PWeb only asks technical questions about caching including “approaches
 5 that Twitch takes to caching” and “how Twitch caches.” PWeb also complains that Mr. Cellini
 6 could not address “the cost of adding infrastructure to meet demand for additional capacity.” To the
 7 extent this falls within a designated topic, Mr. Cellini explained that Twitch’s financial statements
 8 separately identify the tech service costs, which include infrastructure costs, and also further break
 9 down the tech services costs including for bandwidth. See, e.g., Cellini Tr. at 33-35, 83-84.
10          When asked who he would speak to about “the various approaches [Twitch takes] to

11 reducing tech service costs. . . right now,” Mr. Cellini said he would start with Mr. MacIntyre.
12 Cellini Tr. at 43. But since the patents-in-suit expired in 2016, how Twitch reduces costs “right
13 now,” in 2019, is completely irrelevant. In addition, Mr. MacIntyre only joined Twitch in June 2017
14 and has no knowledge for the relevant time period (2012-2016). To the extent Mr. Comperda has
15 information about costs in 2012-2016, Twitch is already making him available for a deposition.
16          Twitch designated its Senior Software Engineer, Mr. Richard, to address topics regarding

17 Twitch’s use of content-based identifiers (topics 4(a)-(o) and 4(q)) and discrete topics regarding
18 Twitch’s avoidance of infringement (topics 6(h) and 6(g)). PWeb concedes that Mr. Richard
19 adequately addressed the technical aspects of Twitch’s use of HTTP browser caching and methods
20 of cache control, but claims he was not able to answer questions regarding “how [] browser caching
21 reduced infrastructure cost,” “total user numbers or webpage loads for any time period,” and “how
22 much load time was reduced by HTTP caching.” However, Mr. Richard was not designated for
23 these topics because none of these topics appear in PWeb’s 30(b)(6) notice.
24          Moreover, PWeb’s assertion that Mr. Richard “made no investigation regarding the benefit to

25 Twitch in [reduced] load time from using the accused cache control” for topic 6(g) is misleading. As
26 an initial matter, topic 6(g) concerns the benefits to Twitch’s users—not Twitch—from the use of
27 content-based ETags. Regardless, Mr. Richard testified that he could address the benefit to Twitch
28 from using cache control by drawing on his own historical experience. See Richard Tr. at 154:17-

                                                       4
     JOINT STATEMENT RE MOTON TO COMPEL                               CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                                  CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
          Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 6 of 7


 1 24. As such, no additional investigation was necessary.
 2          Twitch designated its former Chief Operating Officer, Kevin Lin, to testify about Twitch’s

 3 decision to offer the Twitch platform and services (topics 1(a)-(b)), the services Twitch offers (topic
 4 2(a)), and Twitch’s policies to avoid infringement (topic 6(a)). Mr. Lin was not designated on any
 5 of the topics for which PWeb complains he was unable to provide an answer. Instead, the questions
 6 referenced in its portion of the Statement were wholly outside the scope of its 30(b)(6) notice and
 7 thus asked in Mr. Lin’s personal capacity. See Alsabur v. Autozone, Inc., No. 13-CV-01689-KAW,
 8 2014 WL 2772486, at *2 (N.D. Cal. June 18, 2014) (“[I]f the deponent does not know the answer to
 9 questions outside the scope of the matters described in the [30(b)(6)] notice, then that is the
10 examining party’s problem.”) (internal citations and quotation marks omitted).
11 The July 30(b)(6) deposition notice. The Northern District of California has repeatedly held that
12 PWeb was required to seek leave of the Court to serve a second Rule 30(b)(6) notice. See, e.g.,
13 Booker v. ConocoPhillips Co., No. C-07-384-CW, 2008 U.S. Dist. LEXIS 129869, at *4 (N.D. Cal.
14 April 25, 2008) (the “Rule 30(a)(2)(A)(ii) limitation applies equally to Rule 30(b)(6) depositions and
15 [] Plaintiff must seek leave to notice a second deposition”); Blackwell v. City & County of San
16 Francisco, No. C-07-4629-SBA, 2010 U.S. Dist. LEXIS 75453, at *3 (N.D. Cal. June 25, 2010)
17 (“under Federal Rule of Civil Procedure 30(a)(2), Plaintiff should have asked for leave to take a
18 second 30(b)(6) deposition”); Groupion, LLC v. Groupon, Inc., No. 11-0870-MEJ, 2012 U.S. Dist.
19 LEXIS 12684 (N.D. Cal. February 2, 2012) (same).
20          PWeb cites HVAC Tech. in support of its argument that a second 30(b)(6) notice is allowed

21 where the topics do not overlap. However, HVAC did not consider Rule 30(a)(2)(A)(ii) or the case
22 law cited above. And even if HVAC applies, the topics in the second notice that are in dispute
23 (Twitch already made a witness available on some of the topics) do overlap those in the first notice.
24 PWeb also cites Graebner for the proposition that second Rule 30(b)(6) depositions have been
25 allowed where there is new evidence since the first deposition. Even if true, PWeb tellingly does not
26 identify any new evidence or explain how the new topics in its second notice relate to any new
27 evidence (because they do not). In addition, a party cannot fabricate the appearance of new evidence
28 by serving new document requests right before the close of fact discovery.

                                                       5
     JOINT STATEMENT RE MOTON TO COMPEL                               CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                                  CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
         Case 5:18-md-02834-BLF Document 504 Filed 08/23/19 Page 7 of 7


 1 Dated: August 23, 2019               STUBBS, ALDERTON & MARKILES, LLP

 2                                      By: /s/ Sandeep Seth
                                            Michael A. Sherman
 3                                          Jeffrey F. Gersh
 4                                          Sandeep Seth
                                            Wesley W. Monroe
 5                                          Stantley H. Thompson
                                            Viviana Boero Hedrick
 6
                                            Attorneys for PERSONALWEB
 7                                          TECHNOLOGIES, LLC
 8
     Dated: August 23, 2019             MACEIKO IP
 9
10                                          Theodore S. Maceiko (SBN 150211)
                                            ted@maceikoip.com
11                                          MACEIKO IP
                                            420 2nd Street
12                                          Manhattan Beach, CA 90266
13                                          Telephone: (310) 545-3311
                                            Facsimile: (310) 545-3344
14
                                            Attorneys for Plaintiff
15                                          PERSONALWEB TECHNOLOGIES, LLC, a
                                            Texas limited liability company
16
17 Dated: August 23, 2019               FENWICK & WEST LLP
18
                                        By: /s/ Melanie L. Mayer
19                                          Melanie L. Mayer
20                                          Attorneys for TWITCH INTERACTIVE, INC.
21
22
23
24
25
26
27
28

                                            6
     JOINT STATEMENT RE MOTON TO COMPEL                  CASE NO: 5:18-md-02834-BLF-SVK
     DEPOSITIONS OF TWITCH’S 30(B)(6)                     CASE NO. 5:18-cv-05619-BLF-SVK
     WITNESSES
